UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6486


WILLIAM K. DIXON,

                    Plaintiff - Appellant,

             v.

KRISTI CORTEZ, RN; KRISTA BILAK, RNP; MULUGETA AKAL, M.D.;
WARDEN FRANK BISHOP, JR.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-00503-TDC)


Submitted: April 22, 2019                                         Decided: May 9, 2019


Before WILKINSON, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William K. Dixon, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William K. Dixon appeals the district court’s order granting summary judgment to

the Defendants in his 42 U.S.C. § 1983 (2012) action. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Dixon v. Cortez, No. 8:17-cv-00503-TDC (D. Md. Mar. 22, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2